MEMORANDUM OF DECISION.
Defendant Daniel Dunphy appeals from a conviction of assault, 17-A M.R.S.A. § 207 (1983) following a jury-waived trial in Superior Court (Penobscot County). On appeal, he challenges the sufficiency of the evidence to support his conviction. Viewing the evidence in the light most favorable to the prosecution, we conclude that the single justice could rationally find beyond a reasonable doubt every element of the of*454fense charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The remaining issues raised on appeal are without merit and require no discussion.
The entry is:
Judgment of conviction affirmed.
All concurring.